UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7507


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK VINCENT REDD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:97-cr-00006-JCC-1)


Submitted:   January 13, 2011             Decided:   January 21, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Vincent Redd, Appellant Pro Se. Robert Andrew Spencer,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Derrick Vincent Redd appeals a district court order

denying     his   motion    for    a   sentence    reduction        under    18   U.S.C.

§ 3582(c) (2006).         We affirm.      Because the amendment in question

did not lower Redd’s Guidelines sentence, we find the district

did   not    abuse    its     discretion       denying      the   motion.         United

States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004) (stating

standard     of    review).        Accordingly,        we    affirm    the    district

court’s order.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the     court   and     argument     would   not    aid     the   decisional

process.

                                                                              AFFIRMED




                                           2